Title: To George Washington from Nicholas Cooke, 18 February 1777
From: Cooke, Nicholas
To: Washington, George



Sir.
Providence February 18th 1777

Since my last I have been favor’d with yours of the 31st Ultimo, and the 2d & 6th Instant.
The Letter respecting Deserters shall be laid before the General Assembly at the next Session on the First Monday in March who I doubt not will take the most proper Measure to discourage Desertion.
My last to you will explain the Motives by which the General Assembly were governed in ordering the Brigade to be raised for 15 Months and the Plan upon which they are inlisted. I shall only add to it that they receive the same Pay as the Continental Troops; and that the Bounty given them is much less.
The State hath been greatly exhausted of Arms by our former Exertions, and the Enemy having effectually blocked up our Ports, it hath not been in our Power to import any. How far we shall be able to supply the Continental Battalions raising here I am not able to say, but this I can assure your Excellency that nothing shall be wanting on Our Part to furnish them. I am with great Truth and Esteem, Your Excellencys Most Obedt humle Servt

Nichs Cooke

